Citation Nr: 1024544	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  06-17 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to 
December 1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

In December 2009, the Board remanded this matter to the RO 
via the Appeals Management Center (AMC) in Washington, D.C. 
to obtain a medical opinion.  The action specified in the May 
2009 Remand is completed and the matter has been properly 
returned to the Board for appellate consideration.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran's tinnitus did not have onset in service and was 
not caused or aggravated by his active military service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
tinnitus have not been met.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking entitlement to service connection for 
bilateral tinnitus.  The Veteran has reported that he has had 
tinnitus since his military service and he attributes his 
tinnitus to acoustic trauma he experienced as an aircraft 
mechanic in service.

The Veteran's service treatment records are negative for any 
complaints of or treatment for tinnitus.  

Additionally, there are no post-service medical records 
showing complaints of or treatment for tinnitus.  

In November 2004, the Veteran was afforded a VA examination.  
He reported constant bilateral tinnitus of at least twenty 
years duration and stated that he thought he had tinnitus 
"lightly" the last few years of his military service.  He 
reported in service noise exposure due to his work as an 
aircraft mechanic on the flight line, but stated that he 
almost always used earmuffs.  He also described post-service 
noise exposure working in a cheese plant for eight or nine 
years and doing woodworking with a scroll saw.  The Veteran 
complained that he was unable to sleep at night due to his 
tinnitus.  

The examiner opined that the Veteran's tinnitus had onset 
after the Veteran left the service because the Veteran had no 
hearing loss in service other than mild hearing loss at 600Hz 
in the left ear.  

Because the examiner determined that the Veteran's tinnitus 
was unrelated to service solely because the Veteran did not 
have hearing loss in service, the Board remanded the issue 
for another medical opinion.  

The Veteran was afforded another VA examination in March 
2009.  The Veteran's claim file was reviewed by the examiner.  
At the examination the Veteran reported constant bilateral 
tinnitus, but did not indicate the date or circumstances of 
onset.  He complained that the tinnitus made it difficult to 
sleep and that classical music no longer sounded as good as 
it used to.  

An audiological examination revealed normal hearing, but the 
Veteran had some high frequency hearing impairment at 600 Hz 
and higher.  

The examiner concluded that the Veteran's tinnitus was not 
caused by or related to noise exposure in service.  The 
examiner noted that the Veteran's hearing was normal at 
separation from service and was normal at the time of the 
examination, but that the Veteran did currently have high 
frequency hearing impairment that was not present at 
separation from service.  The examiner stated that it is 
likely that the Veteran's high frequency hearing impairment 
is the result of his post-service occupations and is the 
cause of the Veteran's tinnitus.  

Based on the above evidence, the Board finds that the 
Veteran's bilateral tinnitus did not have onset in service 
and was not caused or aggravated by the Veteran's active 
military service.  While the Veteran has testified that he 
may have experienced tinnitus "lightly" in service, the 
Veteran's service treatment records and post-service medical 
records show no complaints of or treatment for tinnitus.  The 
Board finds that the objective medical evidence is more 
probative than the Veteran's statements as to when he first 
experienced tinnitus.  The Veteran's statements that he has 
had this problem since service have been considered and 
evaluated, but are found to be outweighed by the evidence in 
this case that is against the claim, including a long period 
of time after service in which the Veteran made no reference 
to this problem.  

Additionally, the March 2009 VA examiner concluded that it 
was likely that the Veteran's tinnitus was a result of high 
frequency hearing impairment which developed after separation 
from service.  Accordingly, entitlement to service connection 
for bilateral tinnitus is denied.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2009).  The Veteran statements are outweighed by the post-
service and service medical records and examinations. 

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

The remaining VCAA duty to notify was satisfied by a letter 
sent to the Veteran in May 2004, prior to the initial rating 
decision.  This letter informed the Veteran of what evidence 
was required to substantiate his claim and of VA and the 
Veteran's respective duties for obtaining evidence.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, 
as well as VA treatment records, and the appellant was 
afforded a VA medical examination in November 2004 and March 
2009.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


